Upon the authority of the opinion and orders made in the case of State of Florida, ex rel. T. V. Buckwalter, et al., v. City of Lakeland, et al., this day filed *Page 224 
in this Court, the demurrer and motion to quash the alternative writ of mandamus herein are severally denied, and the demurrer to the answer of the respondents to such alternative writ of mandamus herein, is sustained, with leave to the respondents to within ten days plead further if so advised.
It is so ordered.
DAVIS, C. J., and WHITFIELD, and TERRELL, J. J., concur.
ELLIS and BROWN, J. J., dissent.
BUFORD, J., disqualified.